Citation Nr: 0600793	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  01-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint disability, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a sleep disability, 
to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to August 1992, which included service in the Southwest Asia 
theater of operations from September 18, 1990, to April 19, 
1991.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran was afforded a personal 
hearing before the undersigned Veterans Law Judge in May 
2004.  A transcript of the hearing is contained in the claims 
folder.

The Board remanded this matter in October 2004 for the 
purpose of obtaining additional evidence.  The matter has 
been returned to the Board for final appellate consideration.

The Board notes that this appeal initially included the 
issues of entitlement to service connection for headaches and 
a skin rash.  By a rating action dated in August 2005, the RO 
granted service connection for myofascial headaches and 
lichen simplex of the chest, buttocks, and groin with 
intertrigo of the toes.  Accordingly, those issues are no 
longer the subjects of appellate consideration.





FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from September 18, 1990, to April 19, 1991.

2.  Service medical records document objective evidence of 
joint pain and limitation of motion during and following the 
veteran's service in the Southwest Asia theater of 
operations.

3.  The veteran's joint disability has not been ascribed a 
clinical diagnosis and a VA examiner has opined that this 
undiagnosed disability likely had its onset during his active 
service.  

4.  There is affirmative evidence that the veteran's 
gastrointestinal complaints are caused by a hiatal hernia 
and/or gastroesophageal reflux disease, and that his 
complaints of sleep disturbance is caused by sleep apnea, 
which are diagnosed conditions.  

5.  The preponderance of the evidence is against the finding 
that the veteran's hiatal hernia and/or gastroesophageal 
reflux disease and sleep apnea had their onset during his 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint disability 
due to undiagnosed illness have been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).
 
2.  A gastrointestinal disability was not incurred in or 
aggravated by military service, nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).




3.  A sleep disability was not incurred in or aggravated by 
military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By letters dated in May 2002 and November 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claims for service connection.  The November 
2004 letter specifically informed the veteran to submit any 
evidence in his possession that pertained to his claims.  The 
May 2002 and November 2004 letters therefore provided the 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The September 2000 rating decision, July 2001 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in April 2002 and August 2005 and collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims for service connection.  The August 
2005 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Outpatient treatment records from the Detroit VA 
Medical Center (VAMC) and Ann Arbor VAMC have also been 
obtained.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claims on appeal.  The veteran was afforded VA examinations 
in January 2005 for the purpose of determining the nature and 
etiology of his joint, gastrointestinal, and sleep 
complaints.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
May 2002 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2002 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in August 2005.  


Service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  The current regulation reads 
as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The claims file reflects that the veteran served in the 
Southwest Asia theater of operations from September 18, 1990, 
to April 19, 1991.  Thus, he is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  




Joint disability

On an April 1992 "Report of Medical History" form as part 
of his service discharge examination, the veteran reported a 
history of swollen and painful joints.  Treatment records 
contemporaneous to his service in the Southwest Asia theater 
of operations, and shortly thereafter, show that the veteran 
was seen for complaints of painful joints.  Neither the 
report of his April 1992 separation examination nor an April 
1995 VA general medical examination included any diagnosis 
pertaining to a disability of the joints.  However, when he 
underwent a Persian Gulf Registry examination in January 
1994, the veteran was diagnosed as having generalized 
arthralgias.  This diagnosis appears to have been based on 
his complaints of experiencing recurrent pain in his ankles 
and hands since returning from the Gulf.  He described aching 
throughout the day.  Subsequent VA treatment records document 
the veteran's continuing complaints of multiple joint 
pain/disability.

The veteran was examined for VA compensation purposes in 
January 2005.  He complained of pain and aching of both 
ankles, both knees, and left hip.  He denied any history of 
instability or lack of endurance.  He said joint pain 
interfered with his ability to ascend and descend stairs.  
Range of motion of the left hip showed flexion to 90 degrees, 
30 degrees abduction, 15 degrees adduction, 20 degrees 
internal rotation, and 35 degrees external rotation.  Normal 
range of motion of the hip was noted to be 120 degrees 
flexion, 35 degrees abduction, 25 degrees adduction, 25 
degrees internal rotation, and 45 degrees external rotation. 
No pain was demonstrated on any range of motion.  Range of 
motion testing of the ankles also revealed limitations short 
of normal.  However, range of motion testing of the hands and 
knees was essentially normal.

The diagnosis was normal left hip, left hand, and ankles.  
The veteran's knees were also normal except for a small 
nonsymptomatic exostosis on the left side.  The examiner 
stated that the veteran's complaints of multiple joint pain 
were not consistent with any diagnosed illness.  He said 
there was no objective evidence of joint pain except for 
minor limitations of joint motion.  In this regard, and after 
reviewing the claims file, the examiner opined that it was as 
likely as not that the joint disability alleged by the 
veteran had its onset during his active service.

Based on the foregoing, the Board finds that this case 
involves a Persian Gulf veteran who complained of joint 
pain/disability while in the Southwest Asia theater of 
operations and shortly thereafter, and, after separation, 
sought VA treatment for joint pain.  He therefore does not 
need to present evidence that the joint disability 
(limitation of motion) was manifested to a degree of 10 
percent or more not later than December 31, 2006.  Further, 
as discussed above, a VA examiner specifically found that the 
veteran's complaints of joint disability (joint pain) was not 
consistent with any diagnosed disability, that there were 
some objective manifestations of the disability (loss of 
range of motion), and it was likely that the disability had 
its onset during the veteran's service.  Service connection 
for joint disability as due to an undiagnosed illness is 
therefore warranted.  38 U.S.C.A. § 1117.  


Gastrointestinal and sleep disability

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a gastrointestinal or 
sleep disability during the veteran's active military 
service.  A physical examination conducted in April 1992 
indicated that his neurologic and psychiatric evaluations 
were normal.  The only abnormality noted with respect to his 
abdomen was that he was overweight.  Indeed, on Report of 
Medical History in April 1992, the veteran denied any history 
of frequent indigestion, stomach trouble, or frequent trouble 
sleeping.  

Outpatient records received from the Detroit and Ann Arbor 
VAMC show that the veteran receives care for multiple health 
problems including sleep apnea and gastroesophageal reflux 
disease.  Significantly, in a report of a Persian Gulf 
Registry Examination conducted in January 1994, the veteran 
provided a history of sleeping difficulty since serving in 
the Gulf War.  He described waking up prematurely with damp 
clothing (night sweats).  He said he wheezed and snored at 
night, and that his wife had expressed concern about his 
nocturnal breathing pattern.  



The diagnoses were, in pertinent part, possible sleep apnea 
and insomnia.  No findings were made with regard to any 
gastrointestinal problems.

The veteran was referred for a polysomnography in November 
1998 due to his complaints of loud snoring and awakenings 
with choking.  He was also noted to have had stop breathing 
episodes.  The test report revealed dyssomnia associated with 
severe obstructive sleep apnea syndrome.  Subsequent 
treatment records show that the veteran received treatment 
for sleep apnea, to include additional sleep studies.  A June 
2005 treatment note showed that the veteran was diagnosed as 
having gastroesophageal reflux disease with intermittent 
symptoms.  None of the records made any findings that link 
the veteran's sleep apnea and/or gastroesophageal reflux 
disease to his active service.  

The Board has also considered the reports of VA examinations 
conducted in April 1995 and January 2005.  At an April 1995 
general medical examination, the veteran made no reference to 
gastrointestinal problems or sleep disturbances, to include 
sleep apnea.  His abdomen was normal.  However, he was found 
to be overweight and therefore diagnosed as having obesity.  

At his January 2005 examination, the veteran provided a 
history of chronic, intermittent heartburn since 1998.  He 
said the symptoms were not precipitated by eating any 
particular foods, and that the symptoms were made worse by 
lying down.  He denied ulcers, nausea, and vomiting.  The 
veteran also endorsed a "vague odd feeling" of the stomach 
and flatulence.  He believed his stomach problems were linked 
to his use of a sleep apnea machine.  With regard to his 
sleep apnea, the veteran stated that he had been experiencing 
snoring, choking, and apneic periods during nighttime sleep 
since 1983.  He said he was ultimately diagnosed as having 
sleep apnea in 1998.  A physical examination was conducted, 
which included an upper gastrointestinal series that revealed 
a small hiatal hernia with associated gastroesophageal 
reflux.  

In consideration of the physical examination and review of 
the claims file, the veteran was diagnosed as having a small 
hiatal hernia with acid reflux disease and 




sleep apnea.  The examiner opined that the onset of the 
veteran's acid reflux disease did not occur during his active 
service, and it was not otherwise related to his service or 
any service-connected condition.  A similar opinion was 
rendered with respect to the veteran's sleep apnea. The 
examiner stated that the veteran's service medical records 
revealed no documentation of sleep apnea or its related 
symptoms in service.  As such, he opined that it was 
"unlikely" that the veteran's sleep apnea had its onset in 
service or was related to his service.  The report of a 
January 2005 neurological examination included the opinion 
that the veteran's sleep apnea was due to his obesity.

The record shows that the veteran's complaints of 
gastrointestinal disability have been ascribed to a hiatal 
hernia and gastroesophageal reflux disease, and that his 
complaints of sleep disability have been linked to sleep 
apnea.  These diagnoses have been clearly established by both 
physical examination and laboratory testing.  This 
affirmative evidence supports the conclusion the veteran's 
gastrointestinal and sleep complaints are the result of 
supervening conditions (i.e., hiatal hernia and sleep apnea, 
respectively).  Thus, under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, because service connection is specifically not 
warranted when the claimed condition is attributed to a 
supervening condition, as a matter of law, the claims for 
service connection for gastrointestinal disability and sleep 
disability due to an undiagnosed illness are without legal 
merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board has considered the veteran's claim for service 
connection on a direct basis (38 C.F.R. §3.303) as well.  In 
this regard, the Board has thoroughly reviewed the evidence 
of record and finds that service connection is not warranted 
for a gastrointestinal disability including a hiatal hernia 
and gastroesophageal reflux disease and sleep apnea.  The 
veteran's service medical records are absent any findings of 
hiatal hernia, gastroesophageal reflux disease, or sleep 
apnea, to include its related symptoms, during his active 
service.  There is also no credible medical evidence linking 
the veteran's hiatal hernia, gastroesophageal reflux disease, 
or sleep apnea with his active service.  On the contrary, the 
report of the January 2005 




VA examination included the opinion that neither the 
veteran's hiatal hernia nor his sleep apnea had their onset 
in service or were otherwise related to service. 

The Board recognizes that a May 2004 statement from N.J.F. 
discussing the veteran's history of sleep problem.  Therein, 
N.F.J. reported that he served with the veteran from July 
1989 to January 1992, and that he observed the veteran 
falling asleep while at work.  He also recalled that the 
veteran frequently complained about getting insufficient 
sleep.  No reference was made to sleep apnea.  This statement 
has little probative value when it is weighed against the 
aforementioned medical evidence.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the credibility and weight to 
be attached to evidence are within the province of the Board 
as adjudicators).

Finally, while the veteran contends that his sleep apnea had 
its onset during his active service, the Board notes that his 
lay testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claims for service connection for 
gastrointestinal and sleep disability, in which case the 
claims are denied.  38 U.S.C.A. § 5107(b).  In this case, the 
Board finds 



that the preponderance of the evidence is against the 
veteran's claims and that, therefore, the provisions of 
§ 5107(b) are not applicable.


ORDER

Entitlement to service connection for joint disability, to 
include as due to an undiagnosed illness, is granted.

Entitlement to service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a sleep disability, to 
include as due to an undiagnosed illness, is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


